Pee Citeiam,
We think the charge of the learned court below was adequate, with a full reference to the facts of the case, and that it was entirely correct in all its legal aspects. It left to the jury fairly the two questions of fact of the negligence of the defendant and the contributory negligence of the plaintiff. The instructions with reference to both of these subjects were correct and referred the decision of both to the jury. The verdict having been found in favor of the defendant is obligatory upon the court below and upon this court on those two questions of fact. We do not think the charge is amenable to the criticism made upon it in the appellant’s argument nor do we think a court is bound to permit words to be put into the charge by points so drawn by counsel as to make them the words of the court where *446they are in fact the words of counsel drawing the points, and especially when there are woven into the points thus prepared facts and conclusions not justified by the testimony. If the charge as delivered is correct in its substance and commits fairly to the jury the determination of the disputed facts it is legally sufficient. We regard what the court said as to the crossing being in a country district as correct. We see no error in the rulings on questions of evidence. The assignments of error are all dismissed.
Judgment affirmed. •